DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. Claims 3-7, 9-19 and 21-23 are pending, of which claim 6, 7 and 9 are currently amended. Claims 1, 2, 8 and 20 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however the pending claims are now rejected on new grounds under 35 USC 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9, 10, 12, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0274411 A1 (Nakajima) in view of US 2018/0034048 A1 (Teran).
Regarding claims, 9, 22 and 23, Nakajima discloses a secondary battery comprising a positive electrode active material-containing layer (positive electrode including a composite oxide), a negative electrode active material-containing layer (negative electrode capable of charging and discharging lithium ion), and a Li-conductive layer provided between the positive electrode active material-containing layer and the negative electrode active material-containing layer, and comprising a composite electrolyte (non-aqueous liquid electrolyte and solid electrolyte layer) [0011], the composite electrolyte consisting of an inorganic solid particle mixture (solid electrolyte particles and inorganic oxide filler) [0011], [0014]-[0015] comprising first inorganic particles (solid electrolyte particles) having a first Li-ion conductivity at 25°C of 1 x 10-10 S/cm or more (10-2 to 10-4 S/cm) [0013] and second inorganic solid particles having a second Li-ion conductivity at 25°C of less than 1 x 10-10 S/cm (inorganic oxide filler which is a ceramic material such as alumina) [0046], a liquid nonaqueous electrolyte [0012] comprising an organic solvent [0058] and a lithium salt [0059], and a polymer (binder) [0011] selected from the group consisting of polyacrylonitrile, polyethylene oxide, polyvinylidene fluoride and polymethyl methacrylate [0043]-[0045], wherein a mixing ratio by weight of the first inorganic solid particles (solid electrolyte particles) to the second inorganic solid particles (inorganic oxide 
Nakajima further discloses that the total content of the solid electrolyte particles and the inorganic filler (inorganic solid particle mixture) in the solid electrolyte layer is preferably not less than 50 wt % and not more than 99 wt % and the content of the binder (polymer) in the solid electrolyte layer is preferably not less than 1 wt % and not more than 50 wt % [0048]-[0049]. Although Nakajima does not disclose a ratio of the weight of the liquid nonaqueous electrolyte to a weight of the composite electrolyte, or the ratios of the inorganic solid particle mixture and the polymer relative to the total weight of the composite electrolyte including the liquid nonaqueous electrolyte, it nevertheless would have been obvious to one of ordinary skill in the art to optimize the contents of each of the components in order to effectively balance the different migration of ions in each [0012], achieve sufficient effect, control micropore structure, and maintain strength [0051]. See MPEP 2144.05 II. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original 
Nakajima does not teach that the inorganic solid particle mixture satisfies 10 ≤ d90/d10 ≤ 500. Teran however teaches that a multi-modal size distribution may be used to optimize particle packing of inorganic particles in a matrix of an organic phase of a composite electrolyte [0088], [0092]. Therefore it would have been obvious to one of ordinary skill in the art, based on the teaching of Teran, to optimize the particle size distribution of the inorganic particles in Nakajima, in order to improve particle packing. Furthermore, although Teran does not explicitly teach 10 ≤ d90/d10 ≤ 500, the size distribution being multi-modal, i.e., non-uniform, implies that the size distribution is broader, and thus has an increased value of d90/d10.
Regarding claim 3, Nakajima further discloses that the inorganic solid particle mixture satisfies 10 ≤σH/σL, wherein σH is the first Li-ion conductivity at 25°C (the solid electrolyte particles have a lithium ion conductivity of 10-2 to 10-4 S/cm) [0013] and σL is the second Li-ion conductivity at 25°C (conductivity of the inorganic oxide filler). Note that although Nakajima does not explicitly disclose the Li-ion conductivity of the second inorganic solid particles (inorganic oxide filler), because Nakajima discloses second inorganic particles having the same compositions as in the claimed invention (e.g., α-alumina [0046]), the claimed second Li-ion conductivity is necessarily present. See MPEP 2112.01. II. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Id.
Regarding claim 4, Nakajima further discloses that the solid electrolyte particles have a major axis of not less than 0.1 µm and not more than 3 µm [0022] and the average particle diameter of the inorganic oxide filler is preferably 0.1 to 6 µm [0047], such that an average particle size of the first inorganic solid particles (solid electrolyte particles) is equal to an average particle size of the second inorganic solid particles (inorganic oxide filler), or the inorganic solid particle mixture satisfies 1 < RH/RL ≤ 60 wherein RH is an average particle size [µm] of particles having a larger average particle size between the average particle sizes of the first inorganic solid particles and the second inorganic solid particles, and RL is an average particle size [µm] of particles having a smaller average particle size between the average particle sizes of the first inorganic solid particles and the second inorganic solid particles.
Regarding claim 5, Nakajima does not teach any difference in BET specific surface area between the first and second inorganic solid particles, therefore the BET specific surface area of the first inorganic solid particle is equal to BET specific surface area of the second inorganic solid particles or the ratio of the BET specific surface areas is less than or equal to 50.
Regarding claims 6 and 7, because the combination of Nakajima and Teran teaches the composite electrolyte having the same composition as claimed, it appears that it will also have the same or substantially similar properties as claimed, including the claimed inequality of the peak frequencies of the claimed complex modulus spectra and the claimed inequality of the claimed Li-ion concentrations. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 10, Nakajima further discloses that when the lithium ion secondary battery does not include the separator, the thickness of the solid electrolyte layer is preferably not less than 10 µm and not more than 30 µm [0063]. Although not specifically disclosed, a minimum thickness of less than 8 µm is considered to be close enough to 10 µm for obviousness. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05 I.
Regarding claims 12 and 18, Nakajima further discloses a first electrode composite and a second electrode composite provided adjacent to the first electrode composite, each of the electrode composites comprising a current collector comprises a first surface and an opposing second surface, the positive electrode active material-containing layer provided on the first surface of the current collector [0064], [0067], and the negative electrode active material-containing layer provided on the second surface of the current collector [0068], and the Li-conductive layer is provided between the positive electrode active material-containing layer of the first electrode composite and the negative electrode active material-containing layer of the second electrode composite such that the Li-conductive layer is in contact with a surface of the 
Regarding claim 19, Nakajima discloses that the mixing ratio by weight of the first inorganic solid particles (solid electrolyte particles) to the second inorganic solid particles (inorganic oxide filler) is from 50:50 to 66:33 (the amount of inorganic oxide filer is preferably not more than 100 and not less than 50 parts by weight per 100 parts by weight of the solid electrolyte particles) [0017]. Although the claimed range of from 75:25 to 99:1 is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with Nakajima’s disclosed range. See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 21, Nakajima further discloses that a part of the composite electrolyte penetrates into recessed parts of irregularity on surfaces of the positive electrode active material-containing layer and the negative electrode active material-containing layer (solid electrolyte layer is bonded to the surface of the positive electrode and/or the surface of the negative electrode and liquid electrolyte impregnates into the electrode group) [0015], [0039].
Claims 11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0274411 A1 (Nakajima) in view of US 2018/0034048 A1 (Teran), as applied to claims 3-7, 9, 10, 12, 18, 19 and 21-23 above, and further in view of US 2008/0078594 A1 (Harada).
Regarding claim 11, the combination of Nakajima and Teran teaches the secondary battery according to claim 9, as shown above, but does not teach that the negative electrode active material-containing layer comprises a Ti-containing negative electrode active material. Harada however teaches a negative electrode active material for a nonaqueous electrolyte battery comprising a metal-displaced lithium-titanium oxide [0009] because it can provide excellent fast charging and discharging performance and repeated charging and discharging performance [0162]. Therefore it would have been obvious to one of ordinary skill in the art to use a Ti-containing negative electrode active material, as in Harada, in the negative electrode active material-containing layer of the combination, because it can provide excellent performances.
Regarding claims 13-16, the combination of Nakajima and Teran teaches the secondary battery according to claim 9, as shown above, but does not explicitly teach a battery pack. Harada however teaches a battery pack comprising a plurality of secondary batteries, the plural of secondary batteries being electrically connected in series, in parallel, or in a combination of in series and in parallel [0098], because it can increase the battery capacity [0107] such that the battery pack can be applied in large current cycle performance to power a digital camera or a vehicle [0109]. The battery pack further comprises an external power distribution terminal (terminal 127 for feeding power to an external device) and a protective circuit 126 [0101]. See Fig. 9. Therefore it would have been obvious to one of ordinary skill in the art to connect a 
Regarding claim 17, Harada further teaches that when kinetic energy of a vehicle is regenerated as electric power, the energy efficiency in running operation can be enhanced and the running distance per unit fuel consumption can be extended dramatically [0113], [0121]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the vehicle of the combination with a mechanism configured to convert kinetic energy of the vehicle into regenerative energy, as in Harada, with the reasonable expectation of enhancing energy efficiency.

Response to Arguments
Applicant’s arguments filed 01/12/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727